 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
     ROBERT and TANYA WILLIAMS, et al.,
 9                                                    NO. 2:18-cv-1837-RSM
                                  Plaintiffs,
10                                                    ORDER GRANTING STIPULATED
            vs.                                       MOTION TO CONTINUE TRIAL
11
     UNITED STATES OF AMERICA,
12
                                  Defendant.
13

14          This matter comes before the Court on the parties’ Stipulated Motion to Continue Trial.
15   Dkt. #28. The Court, having reviewed the record herein, and the parties’ Motion, hereby finds
16   good cause exists to continue this matter and ORDERS that the trial date is continued to May 10,
17   2021. A revised scheduling order will follow.
18          Dated this 10 day of March, 2020.
19

20                                               A
                                                 RICARDO S. MARTINEZ
21                                               CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26



     ORDER GRANTING STIPULATED MOTION TO
     CONTINUE TRIAL - 1
